UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2399


KIMBERLY YVETTE ATKINSON,

                     Plaintiff - Appellant,

              v.

VIDANT MEDICAL CENTER,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (4:18-cv-00161-BO)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly Yvette Atkinson, Appellant Pro Se. Kaitlin C. Dewberry, Cecil Webster
Harrison, Jr., POYNER SPRUILL LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kimberly Y. Atkinson appeals the district court’s order granting summary judgment

to the defendant in her complaint alleging violations of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e to 2000e-17 (2018). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Atkinson v. Vidant Med. Ctr., No. 4:18-cv-00161-BO (E.D.N.C. Nov. 4, 2019).              We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2